Citation Nr: 0027315	
Decision Date: 10/16/00    Archive Date: 10/26/00

DOCKET NO.  00-00 424	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE


Evaluation of anxiety reaction, rated as 50 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel 



INTRODUCTION

The veteran, who served on active duty from November 1942 to 
November 1945, died in July 2000.  He was a prisoner of war 
of the German government from November 1944 to April 1945.  

This appeal came before the Board of Veterans' Appeals from a 
rating decision in December 1999 of the Department of 
Veterans Affairs (VA) Regional Office (RO) at North Little 
Rock, Arkansas.  

Since the veteran's death, his representative in this case 
has requested that the RO consider entitlement to accrued 
benefits, especially in regard to service connection on a 
presumptive basis for residuals of frozen feet, to include 
peripheral neuropathy.  This request is brought to the RO's 
attention.  


FINDING OF FACT

On October 6, 2000, the Board was notified by the RO that the 
veteran died on July [redacted], 2000.  


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West Supp. 2000); 38 C.F.R. § 20.1302 
(1999). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West Supp. 2000); 
38 C.F.R. § 20.1302 (1999).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (1999).


ORDER

The appeal is dismissed.


		
H. N. SCHWARTZ
Veterans Law Judge
Board of Veterans' Appeals

 


